Citation Nr: 1810191	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to March 4, 2009, and in excess of 40 percent thereafter, for lumbar radiculopathy with foot drop.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1952 to October 1955.  This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  

The Veteran, who died during the pendency of the appeal in February 2011, was substituted by his surviving spouse, who is the current appellant.  She was notified by letter of October 24, 2014, that she was substituted in place of the Veteran in this appeal.  38 C.F.R. § 3.1010.  The Board notes that, unlike claims for accrued benefits, a substitute claimant is able to submit additional evidence and testimony that was not of record at the time of the Veteran's death. 

In a June 2015 decision, the Board denied, in pertinent part, entitlement to an initial rating in excess of 20 percent prior to March 4, 2009, and granted a rating of 30 percent as of that date, for lumbar radiculopathy with foot drop.  After that decision was appealed, the United States Court of Appeals for Veterans Claims (Court) in a July 2016 order granted a Joint Motion of Remand (JMR) that vacated the Board's June 2015 decision and remanded the case back to the Board for action consistent with the JMR. 

Upon receipt of the matter from Court, the Board in February 2017 remanded the case to the RO for further development of the record that was consistent with the JMR.  In an October 2017 rating decision, the RO granted special monthly compensation (SMC) for loss of use of the foot pursuant to 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).  The RO in that decision also elected to increase the evaluation for the lumbar radiculopathy with foot drop from 30 percent to 40 percent, effective March 4, 2009.  However, in a corresponding supplemental statement of the case also dated in October the RO denied SMC based on the need for regular aid and attendance of another person or on account of being housebound, and further denied a rating in excess of 20 percent prior to March 4, 2009, and in excess of 40 percent therefrom.  Accordingly, those issues have been returned to the Board for its adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire period of the appeal, the Veteran's left L5 radiculopathy with foot drop was productive of moderately severe incomplete paralysis of the sciatic nerve; however, the condition did not result in severe incomplete paralysis with marked muscle atrophy. 

2.  During the pendency of the appeal, the Veteran was in need of regular aid and attendance of another person due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, have been met for left L5 radiculopathy with foot drop for the period prior to March 4, 2009.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an evaluation in excess of 40 percent for left L5 radiculopathy with foot drop have not been met for the period beginning March 4, 2009.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  Entitlement to SMC on the basis of aid and attendance is established. 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. §§ 3.102, 3.350(b), (i), 3.352 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  Furthermore, with regards to the claim of entitlement to SMC based on the need for regular aid and attendance and/or housebound status, the Board is granting the full benefit, and thus any notice defect or duty to assist failure with regards to that issue is harmless.  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Neither the appellant nor her representative has raised any other issues during the entire period of the appeal.  Moreover, no other issue has been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



Increased Rating for Lumbar Radiculopathy with Foot Drop

The Veteran was granted service connection for left L5 radiculopathy with foot drop in August 2007, and was assigned a 10 percent rating effective October 24, 2006.  That rating was increased to 20 percent effective October 24, 2006 in April 2009.  Pursuant to the Board's June 2015 decision, the rating was increased to 30 percent effective March 4, 2009; however, the 20 percent rating remained in effect prior to that date.  Most recently, the RO in October 2017 further increased the rating to 40 percent for the period from March 4, 2009 but again maintained the 20 percent rating prior to that date.  The appellant seeks an increased rating of the left L5 radiculopathy with foot drop during the entire pendency of the appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's left L5 radiculopathy with foot drop was initially evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, which corresponds to paralysis of the sciatic nerve.  In the April 2009 decision to increase the rating to 20 percent, the RO elected to evaluate the condition pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8523, which corresponds instead to paralysis of the anterior tibial nerve.  This is also the Diagnostic Code that was applied by the RO in its July 2015 decision to increase the evaluation of the condition to 30 percent from March 4, 2009.  Most recently, in its October 2017 decision to increase the rating to 40 percent from March 4, 2009, the RO utilized 38 C.F.R. § 4.71a, Diagnostic Code 5284, which corresponds to the total loss of the use of the Veteran's left foot.  In the interest of determining the highest possible evaluation to assign at all points during the pendency of the claim, the Board will analyze each of the three utilized Diagnostic Codes in turn as well as consider the applicability of any other potential Diagnostic Codes. 

Pursuant to Diagnostic Code 8520, disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Pursuant to Diagnostic Code 8523, noncompensable rating is warranted for mild incomplete paralysis of the anterior tibia nerve, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a maximum 30 percent rating is warranted for complete paralysis with dorsal flexion of the foot lost.  38 C.F.R. § 4.71a, Diagnostic Code 8523.  The Board further notes that the term "incomplete paralysis," with this and other peripheral nerve injuries (i.e. Diagnostic Code 8520), indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

As for Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a.  A Note adds that with actual loss of use of the foot, a 40 percent rating is warranted.  Id. 

Post-service treatment records from a Dr. R.P. show that the Veteran began complaining of left leg pain and numbness associated with lower back pain in November 2006.  By December 2006, he was reporting that he was rapidly losing strength and sensation in his left leg.  A physical examination demonstrated that he could not complete a straight leg raising test and had significant difficulty with ambulation.  Thereafter, a January 2007 lumbar spine MRI administered by a Dr. P.F. revealed foot drop.  Subsequent records show that the Veteran was admitted to the hospital in January 2007 and while being treated for an unrelated issue he was evaluated as having severe lumbar stenosis with foot drop.  

In a January 2007 letter Dr. R.P. related that the Veteran reported experiencing persistent left leg pain that was worse with walking and relieved upon sitting down.  According to Dr. R.P. an examination revealed a sensation deficit on the lateral aspect of his foreleg.  In a subsequent letter dated in September 2007 Dr. R.P. stated that the Veteran was in a left foot drop brace but confirmed that he could dorsiflex his left foot to some degree.  

The Veteran was afforded a VA examination in January 2007 in connection with his claim of service connection for left lower extremity radiculopathy.  He reported experiencing weakness in his left leg as well as severe lower back pain that radiated into his left lower extremity.  A physical examination revealed foot drop and significant difficulty with ambulation, characterized by numbness, paresthesias, and unsteadiness.  The Veteran was unable to walk more than a few yards with the assistance of a walker and reported to the examination in a wheelchair.  A sensation examination revealed slightly decreased vibratory sense over the medial malleolus, while a reflex examination revealed largely absent reflexes throughout the body.  The examiner's diagnosis was L5 radiculopathy associated with lumbar spine degenerative joint disease. 

The Veteran was afforded a new VA examination to evaluate the severity of his left L5 radiculopathy in March 2009.  He reported worsening of his symptomatology, such that the pain and weakness in his left leg made it very difficult to ambulate.  The examiner also noted that the Veteran used a walker and wore a left foot drop brace.  A functional assessment reflected that he could walk and transfer, feed himself, groom himself, bathe himself with assistance, and use the toilet himself.  He did endorse needing assistance with dressing and undressing.  After completing the examination the examiner maintained the diagnosis of left L5 radiculopathy with foot drop.  

VA treatment records show continued treatment for lumbar back pain radiating into the left lower extremity as well as left leg numbness and left foot drop.  The most contemporary VA treatment record dates from February 2010, and indicates that the Veteran reported the ability to ambulate for short distances, although ambulation was easier in open spaces rather than indoors.  His family members present at the examination reported that he experienced intermittent body freezes which result in him falling to the ground.  These symptoms in particular were related to his Parkinson's disease. 

In an April 2012 letter, a Dr. G.J.H. identified himself as the Veteran's treating physician in the Neurology Clinic at the Salem VA Medical Center.  Dr. G.J.H. stated that the Veteran exhibited foot drop ever since a lumbar decompression surgery in late 2007 or early 2008.  According to Dr. G.J.H., the Veteran was ambulatory when he last saw him in February 2010, although he acknowledged that the Veteran still needed a walker to ambulate and that the foot drop was still symptomatic at that time.  Dr. G.J.H. opined that the foot drop further exacerbated the gait problems produced by the Veteran's Parkinson's disease and contributed at least in part to the Veteran's fall in July 2010 that ultimately led to his death.  

In a September 2016 statement, the Veteran's daughter, a M.S., stated that she moved in with the Veteran and the appellant in August 2007 in order to help the Veteran with his declining health.  She related that the Veteran had progressive issues with mobility due to his left foot drop which caused him to often trip and fall.  She also stated that the Veteran had difficulty with ambulation and required the use of a foot brace which he wore every day.  According to M.S. the Veteran was unable to prepare meals for himself due to limitations in standing and walking, and M.S. was required to drive him to doctor's appointments as he could not drive himself and needed assistance wherever he went.  

In a separate statement also dated in September 2016, the Veteran's sister-in-law, an E.P., stated that the Veteran had to quit his job as a barber because he could not stand on his legs due to the pain and numbness in his left lower extremities.  She also related that he would fall frequently and gave up many activities, to include driving and physical recreation of any kind.  Similarly, in September 2016 the appellant submitted a statement in which she also endorsed the Veteran's inability to perform many activities of daily living, including dressing, bathing and preparing meals.  She also added that due to the risk of falls she monitored the Veteran constantly while he was under her care at home.  In much the same way, the Veteran's other daughter, a J.V.N. related that she provided further home care and assistance with activities of daily living.  According to her the Veteran would experience periods of increased pain during which he was unable to leave his bed.  

Pursuant to the Board's February 2017 remand, the RO secured an opinion from a VA examiner regarding whether the Veteran's left L5 radiculopathy with foot drop contributed to his being housebound and/or requiring aid and assistance up to the date of his death.  After reviewing the claims file, it was the examiner's opinion that the Veteran's lumbar radiculopathy with foot drop amounted to the loss of the use of the left foot and was as at least as likely as not to have resulted in gait instability that ultimately caused the Veteran to fall and suffer the brain injury in July 2010.  The examiner added that the resulting impairment from that brain injury rendered him so helpless as to require the regular aid and attendance of another person and/or resulted in his being confined to his house or immediate premises.  

Upon consideration of the record, the Board finds that the appellant is entitled to a 40 percent rating for left L5 radiculopathy with foot drop for the period prior to March 4, 2009.  To begin, the Board finds that the preponderance of the evidence tends to show that the Veteran's left foot radiculopathy with foot drop was attributable to incomplete paralysis of the sciatic nerve rather than the anterior tibial nerve.  At no point, in fact, was the Veteran's condition ever associated with paralysis of the anterior tibial nerve.  Applying Diagnostic Code 8520, it is clear that the Veteran's radiculopathy with foot drop warranted the 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve during the entire pendency of the appeal.  Treatment records dating back to December 2006 indicate that the Veteran experienced significant numbness and instability in his left foot, and he was first evaluated as having left foot drop in January 2007.  This symptomatology was also reported by the Veteran during the January 2007 examination and corroborated by his family members in their various statements.  

That being established, there is no indication that the Veteran ever exhibited the marked muscle atrophy necessary to qualify for a 60 percent rating pursuant to Diagnostic Code 8520, inasmuch as any atrophy was attributable to the left L5 radiculopathy with foot drop.  Up to the point of the Veteran's last VA outpatient record in February 2010, he was evaluated as being able to ambulate and had the slight ability to move his left foot, which again does not equate to the severe incomplete paralysis with marked muscle atrophy needed for a 60 percent rating.  The appellant has not submitted any evidence which would tend to show that the Veteran's left L5 radiculopathy with foot drop resulted in marked muscle atrophy or incomplete paralysis of such severity as to amount to such muscle atrophy.  Furthermore, a rating greater than 40 percent is not available under the other two diagnostic codes utilized during the pendency of the appeal, and the Board does not find that any other diagnostic codes are potentially applicable to the Veteran's condition.  Accordingly, the Board finds that the appellant is entitled to a 40 percent rating, but no more, for left L5 radiculopathy with foot drop during the entire appeal period.  The claim is thus partially granted.

SMC for Aid and Attendance or Housebound Status

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. 
§ 3.350(b). 

The criteria for determining that a veteran is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a).  Those criteria include:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 
(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

38 C.F.R. § 3.352(a).

Being "bedridden" will also be a proper basis for finding that a veteran is in need of regular aid and attendance.  The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed.  However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.  Id.

The appellant was awarded SMC for loss of the use of the Veteran's left foot pursuant to 38 U.S.C. § 1114(k), but did not qualify for any higher degree of SMC for the loss of the use of the Veteran's foot or any other body parts.  Accordingly, before delving into the propriety of awarding SMC for aid and attendance and/or housebound status, the Board preemptively notes that it will not review whether the appellant is entitled to a "special aid and attendance" pursuant to 38 U.S.C. § 1114(r), as this higher degree of aid and attendance allowance requires that the appellant was receiving the maximum rate under 38 U.S.C. § 1114(o), which is not the case here.  See also 38 C.F.R. § 3.350(h).

In the immediate matter, the appellant seeks SMC on the basis of aid and attendance and/or for housebound status.  At the time of his death, the Veteran was service-connected for left L5 radiculopathy with foot drop, rated as 20 percent disabling from October 24, 2006 and 40 percent disabling from March 4, 2009 to the day of his death on February 5, 2011; the Veteran was also service-connected for compression deformity, L1, with post-traumatic degenerative joint disease of the lumbar spine, rated as 20 percent disabling from July 30, 1984 and 30 percent disabling from June 20, 1991, with a temporary 100 percent rating assigned from February 5, 2008 to April 1, 2008.  He thus had a combined evaluation of 20 percent from July 30, 1984, 30 percent from June 20, 1991, 40 percent from October 24, 2006, and 60 percent from March 4, 2009, with a temporary 100 percent evaluation for the period outlined above.  

Upon consideration of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran was so helpless as to be in need of "regular aid and attendance" during the appeal period.  Most significantly, as detailed above, the September 2017 VA examiner's opinion was that it was at least as likely as not that the left L5 radiculopathy with foot drop contributed to gait instability that required assistive devices to help with ambulation.  While the September 2017 examiner focused on the fact that this gait instability ultimately caused the Veteran to fall and suffer the traumatic brain injury on July 4, 2010 that then led to his death in February 2011, the examiner did not restrict their conclusion regarding the Veteran's need for aid and attendance to this period of time.  Morevoer, although the Veteran himself reported that he could complete activities of daily living on several VA examinations administered before his death, those VA examinations also documented his significant difficulty with ambulation that was attributable to his service-connected disabilities.  This difficulty with ambulation and its deleterious impact on his ability to carry out activities of daily living was detailed extensively by the Veteran's family in several statements in which they each endorsed having to assist the Veteran with activities such as dressing, preparing food, and moving about his home so as to avoid harming himself.  

The Board also notes that the claims file does not contain any opinion regarding the possibility of distinguishing the degree to which the Veteran's service-connected disabilities contributed to his need for regular aid and attendance from the impairment that was attributable to his non-service connected Parkinson's disease.  
Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  While there is a suggestion from the various VA examinations and post-service medical records that the Veteran's Parkinson's disease contributed in some part to his gait instability and fall risk, the record does not reflect that the functional impairment attributable to the Parkinson's disease clearly accounted for the cumulative impact of the Veteran's service-connected disabilities, such that the Board could conclude that the Veteran's need of regular aid and attendance would have been relieved in the absence of the non-service connected Parkinson's disease. 

The Board thus finds that, with resolution of reasonable doubt in the Veteran's favor, there is sufficient evidence to warrant a determination that his service-connected disabilities resulted in his requiring regular aid and attendance even without consideration of his non-service-connected Parkinson's disease. 
The criteria for establishing entitlement to SMC at the aid and attendance rate are therefore met.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.352(a).  






ORDER

For the period prior to March 4, 2009, a disability rating of 40 percent, but no more, it warranted for left L5 radiculopathy with foot drop, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for left L5 radiculopathy with foot drop is denied for the period beginning March 4, 2009. 

Entitlement to SMC based on the need for aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


